Citation Nr: 1232423	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-15 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2010, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In January 2012, the Veteran testified at a hearing before the undersigned at the RO.  Transcripts of both hearings are associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran did not set foot on land in the Republic of Vietnam, he did not serve on the inland waterways of the Republic of Vietnam, and he was not exposed to an herbicide agent (to include Agent Orange) during service.

2.  Diabetes mellitus was not present until many years after the Veteran's discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided notice in August 2005 regarding the evidence needed to substantiate his claim, as well as his and VA's respective responsibilities for obtaining such evidence.  His claim was thereafter initially adjudicated in July 2009.  While the Veteran was not provided with notice regarding effective dates and disability ratings, since the claim herein is denied, no effective date or disability rating will be assigned in this case.  Therefore, the absence of this notice is harmless error.

The record also reflects that VA has obtained the Veteran's active duty service treatment records as well as all VA and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  While the Veteran has not been afforded a VA examination with an opinion regarding his claim, the Board finds that one is not necessary.  The Veteran's contention is that his diabetes mellitus type II should be afforded presumptive service connection on the basis of exposure to herbicides during service.  However, as will be explained below, a diagnosis of diabetes mellitus type II is already of record.  Furthermore, the Veteran's service, as described by him, does not constitute service in the Republic of Vietnam, as it is defined for VA purposes.  38 C.F.R. § 3.307(a)(6)(iii).  He has presented no other theory of entitlement or basis on which to grant his claim.  Therefore, the Board finds that a remand to afford the Veteran a VA examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) conducting a hearing fulfill two duties.  These consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the undersigned noted the elements of the claim for service connection that were lacking substantiation.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain in-service events and whether the Veteran had service in Vietnam.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In sum, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.  

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

As an initial matter, the Board notes that the Veteran has not alleged that his claimed disability is related to any engagement in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

If a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 2003).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran has been diagnosed as having diabetes mellitus, type II.  He claims entitlement to service connection on the basis of presumptive exposure to herbicides only.  He has contended that even in the absence of service in Vietnam, he was exposed to Agent Orange due to the winds directing the herbicide toward the ship on which he served and through water that he drank on board.  For the following reasons, the Board finds that the Veteran did not serve in Vietnam under the proper interpretation of the statute and regulation.

The Veteran served in the Navy aboard the U.S.S. Preble.  In his written statements and hearing testimony, the Veteran conceded that he did not go on land in Vietnam but believes he was nevertheless exposed to Agent Orange during his service.  He has asserted that his ship came within a half-mile of the shore of Vietnam.  He submitted a May 2011 letter from the ship's former commander, who stated that the ship came within 4000 yards of the beach in order to conduct a rescue operation.

Thus, the Veteran has denied that he ever set foot in Vietnam, and there is no other evidence of record suggesting that he did.  The Board notes that, as to what constitutes inland waters, VA's Compensation and Pension Service indicated in a December 2008 Bulletin: "Please be advised that Da Nang Harbor and all other harbors along the Vietnam coastline are considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  The Bulletin further states that, "inland brown water service in Vietnam refers to operations on rivers, estuaries, and delta areas inside the country itself."  The Veteran testified during his January 2012 Board hearing that his ship never travelled up a river within Vietnam.  A January 2010 Compensation and Pension Bulletin lists information regarding vessels identified as traveling in the "brown waters" of Vietnam.  The U.S.S. Preble, the Veteran's ship, is not among those listed.

Consequently, the weight of the evidence is against a finding that the Veteran set foot in Vietnam or was on an inland waterway.  There is no evidence of record suggesting otherwise.

As to the Veteran's claim that the wind caused him to come in contact with Agent Orange when he was in a ship off the shore of Vietnam in sufficient amounts that it caused his diabetes or that he ingested Agent Orange through the water on board ship, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine, on a case by case basis whether the subject of the Veteran's testimony is one as to which lay testimony is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

In this case, the Board finds that the subject of whether Agent Orange could cause diabetes other than that recognized by the applicable regulation as warranting a presumption of herbicide exposure (and a consequent presumption of service connection of certain listed diseases likely to have occurred from such exposure) is the type of internal, non-observable medical process as to which lay testimony is not competent.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran's testimony is not competent in this regard, and there is no other evidence in support of the theory that Agent Orange blown by the wind onto the U.S.S. Preble or consumed by the Veteran through the water on board caused the Veteran's diabetes.

The Board emphasizes that the appellant is not entitled to a presumption of exposure and he has not established a credible factual foundation for establishing exposure to Agent Orange at any time.  Merely reporting that there were prevailing winds or that the water on board was not properly filtered does not establish exposure.

Finally, while the Board is required to review all issues reasonably raised from a liberal reading of the record, when there is, "no evidentiary support for a particular theory of recovery," the Board need not consider such theory.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  In this case, there is no evidentiary support for any theory of recovery other than service connection on the basis of herbicide exposure.  In any event, the lay and medical evidence reflects that diabetes did not manifest in service, the Veteran's endocrine system was normal upon examination at separation in February 1971, and diabetes was not diagnosed until 1993, well outside the one-year presumptive period.  There is also no claim or evidence that diabetes is related to service other than the Veteran's argument that it was due to Agent Orange exposure as discussed above.  The Veteran testified during both of his hearings that none of his doctors has provided an opinion that his diabetes is related to Agent Orange exposure.

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim for entitlement to service connection for diabetes mellitus, type II.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides (Agent Orange), is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


